Case: 10-30403 Document: 00511436744 Page: 1 Date Filed: 04/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 6, 2011
                                     No. 10-30403
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

MARIA AIDE DELGADO,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 6:06-CR-60074-5


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Marie Aide Delgado has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Delgado has filed a response. Her motions to supplement her response are
GRANTED.
       The record is insufficiently developed to allow consideration at this time
of Delgado’s claims of ineffective assistance of counsel; such claims generally

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30403 Document: 00511436744 Page: 2 Date Filed: 04/06/2011

                                  No. 10-30403

“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (internal quotation marks and citation omitted).        We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Delgado’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, the APPEAL IS DISMISSED, and all other outstanding motions are
DENIED. See 5 TH C IR. R. 42.2.




                                        2